                UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF NORTH CAROLINA
                    CHARLOTTE DIVISION

 JULIO CESAR RODRIGUEZ,               )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                3:19-cv-00654-MR
                                      )
                 vs.                  )
                                      )
 ERIK A. HOOKS, Secretary of          )
 Department of Public Safety,         )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 14, 2020 Memorandum of Decision and Order.

                                               December 14, 2020




         Case 3:19-cv-00654-MR Document 11 Filed 12/14/20 Page 1 of 1
